Citation Nr: 1219927	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  06-03 695A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for systemic lupus erythematosus (SLE).

2.  Entitlement to service connection for arthritis.

3.  Entitlement to a compensable disability rating prior to May 13, 2003, and to a disability rating greater than 10 percent thereafter, for anemia.

4.  Entitlement to a compensable disability rating for a gynecological disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from July 1987 to October 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied, in pertinent part, the Veteran's claims of service connection for systemic lupus erythematosus (SLE) (which was characterized as lupus) and for arthritis (which was characterized as debilitating arthritis).  The RO also denied, in pertinent part, the Veteran's claims for compensable disability ratings for her service-connected gynecological disability and anemia.

In December 2005, the RO assigned a higher 10 percent rating effective May 13, 2003, for the Veteran's service-connected anemia.

An RO hearing was held on the Veteran's claims in June 2004 and a copy of the hearing transcript has been added to the record.  A Travel Board hearing was held at the RO in February 2010 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In April 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

The Board observes that, in its April 2010 remand, it recharacterized the Veteran's service connection claim for systemic lupus erythematosus (SLE) as a broader claim of service connection for a connective tissue or autoimmune disorder, to include SLE.  Having reviewed the Veteran's multi-volume claims file again, the Board notes that the competent medical evidence demonstrates that she only has been diagnosed as having SLE which is not attributable to active service (as is explained below in greater detail).  Given the competent evidence of record, the Board finds that there is no reasonable possibility that another connective tissue or autoimmune disorder other than SLE may be encompassed by this claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that scope of disability claim includes disability that may reasonably be encompassed by claimant's description of claim, reported symptoms, and other information of record).  Thus, this claim is recharacterized again as stated on the title page of this decision.

The Board also observes that it considered separate claims for a disability rating greater than 10 percent for anemia and for an effective date earlier than May 13, 2003, for a 10 percent rating for anemia in its April 2010 remand.  The Veteran essentially contends that her service-connected anemia is more disabling than currently evaluated before and after May 13, 2003.  Having reviewed the Veteran's multi-volume claims file again, and in light of current case law and regulations, the Board has recharacterized these issues as a claim of entitlement to a compensable disability rating prior to May 13, 2003, and to a disability rating greater than 10 percent thereafter, for anemia.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been reasonably raised by the record.  To date, the AOJ (in this case, the RO) has not adjudicated this claim.  Thus, the Board does not have jurisdiction over this issue and it is referred back to the RO/AMC for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The competent evidence does not show that the Veteran's systemic lupus erythematosus (SLE), which manifested first approximately 9 years after her service separation, is related to active service or any incident of service.

2.  The competent evidence shows that the Veteran does not experience any current disability due to arthritis which could be attributed to active service or any incident of service and her current arthralgias are related to her non-service-connected SLE.

3.  The competent evidence shows that, prior to May 13, 2003, the Veteran's service-connected anemia was manifested by hemoglobin greater than 10gm/100ml and was asymptomatic.

4.  The competent evidence shows that, since May 13, 2003, the Veteran's service-connected anemia has resolved and does not result in any current disability.

5.  The competent evidence shows that, effective July 19, 2001, the Veteran's service-connected gynecological disability is manifested by symptoms not controlled by continuous treatment.

6.  The competent evidence shows that, effective January 31, 2011, the Veteran's service-connected gynecological disability is manifested by symptoms that require continuous treatment.


CONCLUSIONS OF LAW

1.  Systemic lupus erythematosus (SLE) was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

2.  Arthritis was not incurred or aggravated by in active service nor may it be presumed to have been caused or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

3.  The criteria for a compensable disability rating prior to May 13, 2003, and to a disability rating greater than 10 percent thereafter, for anemia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.117, Diagnostic Code (DC) 7700 (2011).

4.  The criteria for a 30 percent rating effective July 19, 2001, and for a 10 percent rating effective January 31, 2011, for a gynecological disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.116, DC 7699-7614 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in September 2002 and in September 2003, VA notified the Veteran of the information and evidence needed to substantiate and complete her claims, including what part of that evidence she was to provide and what part VA would attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence relating the claimed disabilities to active service and noted other types of evidence the Veteran could submit in support of her claims.  These letters also informed the Veteran to submit medical evidence showing that her service-connected gynecological disability and anemia had worsened.  The Veteran further was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of her claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to the Veteran's increased rating claims for a gynecological disability and for anemia, the Court previously held that, to satisfy the first Quartuccio element for an increased compensation claim, section 5103(a) compliant notice must meet a four-part test laid out in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) overruled Vazquez-Flores in part, striking the claimant-tailored and "daily life" notice elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Recently, the Court issued an opinion incorporating those surviving portions of the first Vazquez-Flores decision, namely that VA must notify the claimant that 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation, and must also notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 107 (2010) (Vazquez-Flores III).  For the following reasons, the Board finds that the elements of the Vazquez-Flores test that remain under Vazquez-Flores III either have been met in this case or that any error in not providing such notice is not prejudicial to the Veteran.

The first and third elements were met by the September 2002 notice letter.  This letter informed the Veteran that she needed to provide information showing her service-connected disability had worsened.  She was informed that such evidence could be a statement from his doctor or lay statements describing what individuals had observed about her disability.  She was told that she needed to provide VA information as to where she had received medical treatment or that she could send VA any pertinent treatment records.  Examples of evidence needed to support the claim were provided, including laboratory tests, examinations, and statements from other individuals who could describe from their knowledge and personal observations the manner in which her disability had worsened.  She also was informed of what evidence VA would obtain on her behalf and what she needed to do to help VA process her claims.  The Veteran also has submitted personal statements with respect to her service-connected disability.  As the Board finds the Veteran had actual knowledge of the requirement to show worsening of the disability and the variety of the medical and lay evidence which could support her claims, any failure to provide her with adequate notice as to the first and third Vazquez-Flores elements is not prejudicial.

As to the second element of Vazquez-Flores notice, the Board acknowledges that the Veteran was not provided notice that a disability rating would be determined by application of the ratings schedule and relevant diagnostic codes based on the extent and duration of the signs and symptoms of her disability and their impact on her employment.  See Vazquez-Flores III, 24 Vet. App. at 107.  The Veteran received a statement of the case in December 2005 and a supplemental statement of the case in March 2012 addressing her claims.  Specific VCAA notice to the Veteran of the ratings to be applied to the symptomatology of her disability is unnecessary in light of repeated correspondence sent to the Veteran by the RO/AMC describing the Rating Schedule and applying the relevant regulations to her claims.  The Board finds that the Veteran was on constructive notice of the existence and function of the Rating Schedule.  The Board further finds that any error in the third element of Vazquez-Flores notice is not prejudicial.  In summary, the Board concludes that the Veteran was notified and aware of the evidence needed to substantiate her claims, as well as the avenues through which she might obtain such evidence, and of the allocation of responsibilities between herself and VA in obtaining such evidence.  

As will be explained below in greater detail, the evidence does not support granting service connection for SLE or for arthritis.  The evidence also does not support granting an increased rating for anemia.  By contrast, the evidence supports assigning staged ratings of 30 percent effective July 19, 2001, and 10 percent effective January 31, 2011, for the Veteran's service-connected gynecological disability.  Because the Veteran was fully informed of the evidence needed to substantiate these claims, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board acknowledges that the Veteran was not provided with appropriate notice of the elements of a service connection claim as outlined in Dingess.  Because she has been represented by a service organization throughout the appeal period, and because neither the Veteran nor her service representative has alleged any error in not receiving Dingess notice, the Board finds that any failure to provide such notice is harmless.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), rev'd sub nom., Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing harmless error).

With respect to the timing of the notice, the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the September 2002 letter was issued to the Veteran and her service representative prior to the April 2003 rating decision which denied the benefits sought on appeal; thus, this notice was timely.  Because the Veteran's service connection claims and her increased rating claim for anemia are being denied in this decision, and because her increased rating claim for a gynecological disability is being granted, any question as to the appropriate disability rating or effective date is moot and there can be no failure to notify the appellant.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and her service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording her the opportunity to give testimony before the RO and the Board.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file.  The Veteran's complete Social Security Administration (SSA) records also have been obtained and associated with the claims file.

The Veteran has contended that she was treated for her claimed disabilities during active service at Madigan Army Medical Center.  In response to a request for the Veteran's records, however, this facility notified VA in May 1995 that no such records were available.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits.  The VLJ specifically noted the issues as including entitlement to service connection for SLE and for arthritis and entitlement to increased ratings for a gynecological disability and for anemia.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans (DAV).  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of these claims.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  The representative specifically asked the Veteran about any worsening of her service-connected gynecological disability or anemia.  The Veteran also was asked about the continuity of SLE or arthritis symptomatology since service. 

Moreover, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claims for benefits.  The Veteran's representative and the VLJ asked questions to draw out the evidence which demonstrated worsening of the Veteran's service-connected gynecological disability or anemia and demonstrated a continuity of SLE or arthritis symptomatology since service, the only elements of the claims in question.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has been provided with VA examinations which addressed the contended causal relationship between SLE, arthritis, and active service.  She also was afforded VA examinations which addressed the current nature and severity of her service-connected gynecological disability and anemia.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Service Connection Claims

The Veteran has contended that she incurred SLE and arthritis during active service.  She alternatively contends that her current SLE and arthritis are related to active service.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including SLE and arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Systemic Lupus Erythematosus (SLE)

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for SLE.  The Veteran has contended that she is entitled to service connection for SLE because she has been awarded SSA disability benefits for this disease.  The Board notes initially that it is not bound by any determination of SSA.  The Veteran also has contended that she incurred SLE during active service.  The competent evidence does not support the Veteran's assertions.  The Veteran's service treatment records show that there were no complaints of or treatment for SLE at any time during her active service.  These records also show that, on enlistment physical examination in June 1987, the Veteran denied all relevant pre-service medical history and clinical evaluation was normal.  At her Medical Evaluation Board separation physical examination in April 1993, the Veteran stated that she was in fair health and reported an in-service history of swollen or painful joints.  Clinical evaluation was normal except for low back pain and several scars.  A history of paralysis in the morning lasting for 3 minutes after awakening was noted.  The Veteran subsequently received a medical discharge for chronic low back pain.

The competent post-service evidence also does not support granting service connection for SLE.  It shows instead that, although the Veteran has been diagnosed as having and treated for SLE since her service separation in October 1993, this disease is not related to active service or any incident of service.  It appears that, following her service separation in October 1993, the Veteran first complained of SLE in approximately January 2002, or nearly 9 years later.  On VA outpatient treatment in January 2002, it was noted that the Veteran had a positive antinuclear antibody (ANA) test of 1/160 speckled.  She had no joint complaints.  Physical examination was essentially normal except for decreased sensation in both palms and total loss of sensation in fingertips on the third through fifth fingers.  The VA clinician stated that the Veteran had "no overt lupus at this time but she certainly has autoimmunity."  The impressions included positive ANA and 2-3/4 criteria for lupus.

In June 2002, the Veteran's complaints included fatigue and a positive ANA.  She reported experiencing paresthesias in her hands, especially at night and with driving, and had been wearing wrist splints for about 1 week.  She also reported some non-specific arthralgias but no joint swelling.  Objective examination showed a full range of motion in her musculoskeletal system.  The VA clinician stated that the Veteran had 3 criteria for SLE although her blood work largely had been negative.  She had autoimmunity, arthralgias, and fatigue.  This clinician also stated that the Veteran "ultimately" could develop lupus.   The assessment included a positive ANA.

Following VA outpatient treatment in February 2003, the assessment included lupus.

In May 2003, a VA clinician stated that the Veteran had been followed since January 2002 "for symptoms of fatigue and arthralgias."  The Veteran's history included a positive ANA test.  This clinician stated that the Veteran "has had these symptoms for many years."  This clinician also stated that the Veteran's "constellation of signs and symptoms were suggestive of an autoimmune disorder such as systemic lupus erythematosus."  The Veteran's symptoms had improved with medication "but will need continued monitoring of her blood work."

On VA outpatient treatment in April 2004, the Veteran's complaints included pain in her hands and legs for the previous 15 years, a history of lupus, and subjective swelling in the right hand.  She reported being diagnosed as having lupus in 2002.  A history of positive ANA was noted.  Physical examination showed no joint swelling, tenderness, effusion, deformities, or decreased range of motion.  The impressions included a history of SLE with no active disease noted on examination although current laboratory data was unavailable.

VA laboratory results in May 2004 showed a negative ANA test.  It was noted that a negative ANA test "virtually rules out active systemic lupus erythematosus (SLE)."  

The Veteran testified at her June 2004 RO hearing that she had experienced symptoms of SLE continuously since active service.  She also asserted that her SLE had been misdiagnosed during active service and, in fact, she had experienced SLE during service.  See RO hearing transcript dated June 14, 2004, at pp. 8.

On VA outpatient treatment in July 2004, the Veteran's complaints included mild left knee pain.  A diagnosis of lupus treated with plaquenil 400 mg every day was noted.  It also was noted that the Veteran had both positive and negative ANA tests in the past.  Objective examination showed a full range of motion in all joints and point tenderness in the medial aspect of the left knee.  In an addendum to this outpatient treatment report, the Chief of Rheumatology at a VA Medical Center stated that the Veteran had questionable SLE with a questionable negative ANA test and no signs or symptoms of active disease.  In a second addendum to this outpatient treatment report, a different VA clinician that the Veteran carried a diagnosis of SLE.  Upon review of her records, it was noted that the Veteran "does not have documented positive ANA and has repeatedly had high complement levels."

On VA examination in September 2004, the Veteran's complaints included joint pain, fatigue, fever, chest pains, and facial swelling.  She reported suffering from lupus for 15 years.  She also reported that her lupus currently was active "and has been so since 1988."  Physical examination showed hypopigmented macules on the face in a butterfly distribution and lesions inside the mouth.  Laboratory results showed a negative ANA screen.  The diagnoses included discoid lupus.

On VA outpatient treatment in October 2004, the Veteran's complaints included pain in the fingers, toes, knees, and hips, and a feeling of heaviness in her legs.  A prior questionable history of SLE "from remote anecdotal data" was noted.  The Veteran had multiple negative ANA test results with 1 positive from December 2001 showing 1/160 with speckled pattern.  It was noted that the Veteran had been started on plaquenil in the 1990's with some initial improvement in her reported symptoms "but now no further improvement."  Objective examination showed no joint effusion, a full range of motion in all joints, some right knee pain with poor patellar tracking, and very poor flexibility of hamstring.  The assessment included a prior diagnosis of SLE but "there is no clinical evidence consistent with SLE."  The VA clinician stated that he would not continue prescribing the Veteran plaquenil.

In December 2004, the Veteran's complaints included continuing "to feel fatigued and 'achy'" and pain and swelling in her joints.  A prior diagnosis of SLE was noted.  The VA clinician stated that there was "no clinical evidence of SLE."  This clinician also stated that the Veteran had been on plaquenil 400 mg every day without relief of her reported symptoms.  The assessment was a history of autoimmune disease (prior diagnosis of SLE).  

In March 2005, the Veteran's complaints included cold night sweats, chills, muscle pains "all over [her] body, with much fatigue, occurring at anytime during [the] day," easy fatigue including when "walking across [a] parking lot."  Objective examination showed a full range of motion in the digits, wrists, elbows, shoulders, knees, ankles, tenderness to palpation of the dorsal interphalangeal (DIP) joints and proximal interphalangeal (PIP) joints, and complaints of painful range of motion in the hands, wrists, and elbows.  The VA clinician stated that the Veteran's most recent ANA had been negative but she still had multiple pain complaints.  The assessment included questionable connective tissue disease (SLE reported in past).

In August 2005, the Veteran's complaints included sharp, aching pains in the low back, hips, knees, and feet.  A history of SLE diagnosed in 1988 was reported with multiple ANA results completely within normal limits.  Objective examination showed a full range of motion in all joints, some pain with abduction and external rotation in both shoulders, pain on bending knees and some crepitus, bogginess from the second to fourth PIP joints right greater than left, and no ankle/foot swelling or tenderness.  The VA clinician stated that serum markers for SLE had been negative since November 2002.  The assessment included SLE which "appears to be quiescent."

In November 2005, the Veteran's complaints included "feeling 'achy.'"  Her joints "are doing well" although she still had aching pain in the knees, hips, back, and fingers.  A history of SLE diagnosed in 1988 was noted.  Objective examination showed a full range of motion in all joints without synovitis although the Veteran "did have difficulty lying flat secondary to back pain," and pain on palpation of either side of the lower back and lateral hips.  The assessment included lupus which was well controlled on plaquenil.

In October 2006, no relevant complaints were noted.  Objective examination showed a normal range of motion in all joints with no synovitis or erythema.  The assessment included SLE with no symptoms and on no medication.

In December 2006, the Veteran's complaints included achy legs, toes, fingers, and knees.  Objective examination showed no effusion, erythema, or tenderness to palpation in the knees.  The assessment included SLE which had been "un-medicated for months."  The Veteran was restarted on plaquenil 400 mg every day.

In December 2008, the Veteran reported that, although she was doing well overall, she "still has aches and pains" in her knees, calves, wrists, and "feels achy all over which is chronic."  Her history included connective tissue disease/SLE since 1989 although she was not on any medication currently.  The assessment included lupus/connective tissue disease.

In February 2009, it was noted that the Veteran had not been seen since 2006.  She was off plaquenil.  The assessment was SLE.  The Veteran was restarted on plaquenil.

In a February 2009 letter, a VA clinician stated that the Veteran had been diagnosed "in the past with SLE based on a positive ANA."  This clinician also stated that the Veteran had been treated with plaquenil.

On  VA outpatient treatment in June 2009, the Veteran's complaints included chronic pleuritic pain with inspiration, most notable in the morning and late night hours, chronic dry skin, bilateral knee pain, and a feeling that "her entire body is swollen and tender."  She also complained of numbness in her feet and legs after prolonged sitting and daily numbness in her wrists and hands "that is relieved with bracing."  It was noted that the Veteran had returned for treatment of her SLE "after [a] 3 year hiatus."  She had been restarted on plaquenil "earlier this year without any difficulty."  Physical examination showed trace edema of the bilateral lower extremities, symmetrical wrist swelling extending over the entire carpal region, no PIP/DIP deformities, and no other joint deformities.  The assessment included SLE.

In December 2009, no new complaints were noted.  A history of SLE diagnosed in 1988 was noted.  It also was noted that the Veteran last had been seen in June 2009.  Objective examination showed a full range of motion in all joints without synovitis although the Veteran "did have difficulty lying flat secondary to back pain."  The assessment included inactive SLE.  The Veteran was advised to continue taking plaquenil.

The Veteran testified at her February 2010 Board hearing that she had experienced all of the symptoms of SLE during active service.  See Board hearing transcript dated February 10, 2010, at pp. 3.  

A review of the Veteran's SSA records, received at the RO in April 2010, shows that they consist of duplicate copies of her VA outpatient treatment records and examination reports.  These records also show that the Veteran was awarded SSA disability benefits in June 2008 for SLE.

On VA outpatient treatment in May 2010, no relevant complaints were noted.  A history of lupus was noted.  The Veteran had been off of her medication "for the last few months."  The assessment included lupus/connective tissue disease.  The Veteran was restarted on plaquenil.

On VA examination in November 2010, the Veteran's complaints included lupus.  The VA examiner reviewed the Veteran's claims file, including her service treatment records and post-service VA treatment records.  The Veteran reported being diagnosed as having lupus "between 2000 and 2001."  She also reported experiencing symptoms of dizziness, headaches, photophobia, malar rash, fatigue and anemia during active service.  She reported further that she had been diagnosed as having SLE following a positive ANA associated with fatigue, headaches, anemia, generalized pain, photophobia, hair loss, and a history of pericarditis.  She experienced daily symptoms of headaches, dizziness, fatigue, generalized myalgias and arthralgias, eye pain, and subjective fevers.  She also experienced oral ulcers intermittently.  Her arthralgias involved her hands, hips, back, feet, and knees.  She further experienced intermittent swelling in her hands and feet and flares of lupus approximately 4-6 times a year with symptoms lasting between 1-2 weeks "where she is unable to function and is in bed due to the lupus symptoms."  She was taking plaquenil daily with relief of lupus symptoms and side effects of headaches.  She also took 800 mg of Motrin daily for pain with partial relief of symptoms and side effects of sedation.  She was able to perform her activities of daily living independently.  The VA examiner stated that the Veteran's service treatment records were negative for systemic lupus.  The Veteran's positive speckled ANA titer in 2001 was noted.  

Physical examination in November 2010 showed decreased grip in the right hand compared to the left, decreased pinprick sensation in all digits of the right hand, no synovitis in the right hand, no right wrist synovitis, weakness, fatigue, or incoordination, decreased pinprick sensation in all digits of the left hand, intact grip in the left hand, no left hand synovitis, weakness, fatigue, or incoordination, no left wrist synovitis, weakness, fatigue, or incoordination, no bilateral shoulder or bilateral elbow synovitis, a full range of motion in the shoulders and elbows without pain, weakness, fatigue, or incoordination, no right knee synovitis, a stable right knee joint, tenderness at the superior border of the right knee patella, no left knee synovitis or tenderness, a stable left knee joint, no bilateral hip synovitis, diffuse bilateral hip tenderness to palpation, and no bilateral hip weakness, fatigue, or incoordination.  ANA test was positive 1:40 speckled.  X-rays of the hips, hands, and wrists were normal.  X-rays of the bilateral knees showed minimal early degenerative changes.  The VA examiner stated that the Veteran currently met the criteria for SLE.  This examiner also stated that the Veteran's SLE had been diagnosed several years after her service separation.  This examiner noted that the Veteran's service treatment records were negative for systemic lupus, pericarditis, chronic fatigue, malar rash, or alopecia, and her in-service anemia was attributed to her heavy menstrual cycles.  This VA examiner opined that it was less likely than not that the Veteran's SLE had it onset during service or was related etiologically to service or to a service-connected disability.  The diagnoses included SLE.

On VA outpatient treatment in December 2010, the Veteran complained of repeated "flares" of SLE with the most recent "flare" occurring in October 2010 and included generalized joint pain, hair loss, oral ulcers on the roof of her mouth, fevers, and edema of the bilateral lower extremities.  The Veteran stated that this "flare" had lasted for 1 week "and was relieved with Motrin."  A history of SLE on therapy since 2003 was noted.  The Veteran reported that her SLE symptoms began on active service in 1987.  It also was noted that she currently was on plaquenil.  Physical examination showed trace edema of the bilateral lower extremities and no active joint swelling/erythema.  The assessment included SLE with a question of "whether these are actual lupus flares."

In March 2011, no relevant complaints were noted.  It was noted that the Veteran had SLE and was on plaquenil 400 mg every day.  She denied experiencing any swollen joints.  Physical examination showed no synovitis or effusion in her joints.  The impression was SLE with no evidence of active SLE "at present."  

The Board acknowledges the Veteran's lay assertions and hearing testimony that she incurred SLE during active and has experienced SLE since service.  The competent evidence does not support these assertions.  It shows instead that the Veteran was not diagnosed as having or treated for SLE at any time during active service.  It appears that, following her service separation in October 1993, the Veteran first was treated for SLE in January 2002, or nearly 9 years later.  The Board notes that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The VA clinician who treated the Veteran in January 2002 noted, however, that she did not have any "overt lupus" at that time.  A different VA clinician stated in June 2002 that the Veteran "ultimately" could develop lupus.  These findings persuasively suggest that, although the Veteran's ANA test was positive in 2002, she had not been diagnosed as having SLE (or lupus) at that time.  It appears that the Veteran first was diagnosed as having SLE (or lupus) in February 2003.

The Veteran has submitted information on SLE which she obtained from the Internet in support of her service connection claim for SLE.  The Board observes in this regard that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).; see also Sacks v. West, 11 Vet. App. 314 (1998).  The medical article submitted by the Veteran in this case was not accompanied by the opinion of any medical expert linking her disability to active service.  Thus, the medical article submitted by the Veteran is insufficient to establish the medical nexus opinion required for causation.  See Sacks, 11 Vet. App. at 317 (citing Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996)); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

The Veteran has contended that she was diagnosed as having and treated for SLE and/or symptoms she attributed to SLE during active service.  Again, the competent evidence does not support these assertions.  The Veteran's service treatment records show no complaints of or treatment for SLE or any symptoms indicating the presence of SLE at any time during her active service.  The November 2010 VA examiner specifically found that the Veteran's service treatment records were negative for systemic lupus, pericarditis, chronic fatigue, malar rash, or alopecia, and her in-service anemia was attributed to her heavy menstrual cycles.  The Board notes in this regard that the Veteran also has not reported consistently to her post-service VA treating physicians when she allegedly was diagnosed as having SLE during active service.  A review of the Veteran's post-service VA outpatient treatment records shows that she has reported being diagnosed as having SLE during service in 1987, 1988, and in 1989.  She also reported experiencing "active" lupus since 1988 when seen on VA examination in September 2004.  None of these assertions is supported by a review of the contemporaneous evidence (in this case, the Veteran's service treatment records), although the Board recognizes that the absence of contemporaneous evidence is not an "absolute bar" to service connection.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Given the Veteran's inconsistencies in reporting her alleged in-service medical history to her post-service treating physicians, the Board finds that what the Veteran reported during post-service treatment for SLE regarding her alleged in-service history of being diagnosed as having SLE is not competent evidence of in-service incurrence of SLE.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (finding that bare transcription of lay history, unenhanced by additional comment by transcriber, is not competent medical evidence merely because transcriber is medical professional).  These inconsistencies also render the Veteran's post-service assertions regarding in-service incurrence of SLE less than credible.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

The competent evidence demonstrates that, although the Veteran has been treated for SLE since 2001, it is not related to active service.  The Board finds it especially significant that several of the Veteran's post-service VA clinicians who have treated her for her claimed SLE since 2001 questioned the diagnosis of SLE.  For example, the Chief of Rheumatology at a VA Medical Center stated in July 2004 that the Veteran had questionable SLE with a questionable negative ANA test and no signs or symptoms of active disease.  Following VA outpatient treatment in October 2004, the assessment included a prior diagnosis of SLE although the VA clinician stated that "there is no clinical evidence consistent with SLE."  This VA clinician also stated that he would not continue prescribing the Veteran plaquenil to treat her claimed SLE.  This clinician stated further that he found the Veteran's reported history of SLE questionable.  A different VA clinician stated in December 2004 that there was "no clinical evidence of SLE."  Another VA clinician stated in March 2005 that the Veteran's most recent ANA had been negative although she still had multiple pain complaints.  This clinician's assessment included questionable connective tissue disease with SLE reported in the past.  The VA clinician stated in August 2005 that the Veteran's serum markers for SLE had been negative since November 2002.  The Board finds that this evidence persuasively suggests that the Veteran has not experienced SLE continuously since active service or, indeed, since she first was diagnosed as having SLE following a positive ANA test in 2001.

Although the November 2010 VA examiner stated that the Veteran currently met the diagnostic criteria for SLE, this examiner also stated that the Veteran's SLE had been diagnosed several years after her service separation.  As noted above, this examiner stated further that the Veteran's service treatment records were negative for systemic lupus, pericarditis, chronic fatigue, malar rash, or alopecia, and her in-service anemia was attributed to her heavy menstrual cycles.  After reviewing the claims file and physically examining the Veteran in November 2010, the VA examiner opined that it was less likely than not that the Veteran's SLE had it onset during service or was related etiologically to service or a service-connected disability.  The Veteran finally has not identified or submitted any competent evidence, to include a medical nexus, which demonstrates that SLE, which manifested first several years after her service separation, is related to active service.  In summary, the Board finds that service connection for SLE is not warranted.

The Veteran also is not entitled to service connection for SLE on a presumptive basis as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309.  There is no competent evidence that the Veteran experienced SLE during active service or within the first post-service year (i.e., by October 1994) such that service connection for SLE is warranted on a presumptive basis.  Id.  Thus, the Board finds that service connection for SLE as a chronic disease is not warranted.

Arthritis

The Board also finds that the preponderance of the evidence is against the Veteran's claim of service connection for arthritis.  The Veteran has contended that she incurred arthritis during active service or, alternatively, experienced arthritis continuously since her service separation.  The competent evidence does not support the Veteran's lay assertions and hearing testimony regarding either in-service incurrence or continuity of symptomatology since service with respect to arthritis.  This evidence shows instead that she was not diagnosed as having or treated for arthritis at any time during active service.  The Board recognizes that the Veteran's service treatment records show that she was treated for low back pain during active service and received a medical discharge for chronic low back pain.  The Board observes in this regard that the presence of a mere symptom (such as low back pain) alone, absent evidence of a diagnosed medical pathology or other identifiable underlying malady or condition that causes the symptom (such as arthritis of the low back), does not qualify as disability for which service connection is available.  See generally Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); vacated in part and remanded on other grounds sub nom., Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

The competent post-service evidence also does not support granting service connection for arthritis.  This evidence shows instead that, although the Veteran has been diagnosed as having arthralgias since her service separation, her complaints of painful or swollen joints due to arthralgias have been attributed to her non-service-connected SLE.  For example, on VA outpatient treatment in September 2003, the Veteran's complaints included diffuse arthralgias with swelling in bilateral hands and feet.  Objective examination showed puffiness of the left wrist with tenderness, tenderness to palpation of the right fourth and fifth PIP joints and left fifth PIP joint, and a full range of motion in all extremities.  The assessment included arthralgias.

The Veteran testified at her June 2004 RO hearing that she experienced arthritis in her fingers, hands, wrists, pelvic area, legs, and knees.  See RO hearing transcript dated June 14, 2004, at pp. 10-11.  She also testified that she had experienced arthritic pain in her knees during service.  Id., at pp. 11.  She testified further that she had numbness and difficulty climbing stairs and walking long distances due to arthritis.  Id., at pp. 11-12.

The Veteran testified at her February 2010 Board hearing that she had been diagnosed as having rheumatoid arthritis during active service in 1991 or 1992.  See Board hearing transcript dated February 10, 2010, at pp. 23.  She also testified that she had received shots for arthritis during service.  Id.  She testified further that she experienced arthritis in all of her joints, especially her knees, back, fingers, toes, and hips.  Id., at pp. 24-25.  

On VA examination in November 2010, the Veteran's complaints included arthralgias since a fall in service in 1991 or 1992, constant daily pain in her hands, knees, and hips which she rated as 7/10 on a pain scale (with 10/10 being the worst imaginable pain).  She reported being diagnosed as having rheumatoid arthritis by VA in 1999.  She had intermittent episodes of swelling, stiffness, warmth, redness and weakness involving her joints.  Her knees gave out periodically.  She denied any specific triggers for her joint pain.  The VA examiner reviewed the Veteran's claims file, including her service treatment records and post-service VA treatment records.  The Veteran did not use knee braces.  She was able to walk approximately 3/4 to 1 block before experiencing worsening joint pain.  She took 800 mg of ibuprofen twice daily for temporary relief of her symptoms and side effects of sedation.  She also took 4-6 tablets of Aleve daily with partial relief of her symptoms and no side effects.  She reported being bedridden due to her joint pain "but is not sure if the pain is related to her lupus or her arthritis."  During episodes of joint pain, "she generally takes bed rest although it is not prescribed specifically by her doctors."  She was able to perform her activities of daily living independently.  She did not participate in social or physical activities secondary to her joint pain.  She had difficulty performing household chores secondary to joint pain.  The VA examiner stated that the Veteran's service treatment records were negative for any documentation of rheumatoid arthritis.  This examiner also stated that, except for a notation on VA outpatient treatment in April 2004 of rheumatoid arthritis diagnosed in 2002 by history, the Veteran's post-service medical records "are negative for documentation or treatment of rheumatoid arthritis."  

Physical examination in November 2010 showed no synovitis in the right hand, no right wrist synovitis, weakness, fatigue, or incoordination, no left hand synovitis, weakness, fatigue, or incoordination, no left wrist synovitis, weakness, fatigue, or incoordination, no bilateral shoulder or bilateral elbow synovitis, a full range of motion in the shoulders and elbows without pain, weakness, fatigue, or incoordination, no right knee synovitis, a stable right knee joint, tenderness at the superior border of the right knee patella, no left knee synovitis or tenderness, a stable left knee joint, no bilateral hip synovitis, diffuse bilateral hip tenderness to palpation, and no bilateral hip weakness, fatigue, or incoordination.  X-rays of the hips, hands, and wrists were normal.  X-rays of the bilateral knees showed minimal early degenerative changes.  The VA examiner opined that the Veteran "does not have any evidence of rheumatoid arthritis or other multi-joint disorder."  This examiner's rationale was that the Veteran's service treatment records were negative for rheumatoid arthritis "or any other inflammatory arthritic conditions," there was no evidence of rheumatoid arthritis on physical examination, and current x-rays of the Veteran's hands, wrists, and hips "are unremarkable and do not show any evidence of arthritis."  This examiner also opined that the Veteran's arthralgias likely were related to her SLE.

The Board acknowledges the Veteran's lay assertions and hearing testimony that arthritis is related to active service.  The competent evidence does not support these assertions.  It shows instead that, although the Veteran has complained of joint pain (or arthralgias) since her service separation, her claimed arthritis is not related to active service or any incident of service.  Despite the Veteran's assertions to the contrary concerning in-service incurrence of arthritis, her service treatment records show no complaints or treatment for arthritis at any time during active service.  The post-service evidence shows that she was diagnosed as having arthralgias (or joint pain) following VA outpatient treatment in September 2003, or nearly a decade after her service separation in October 1993.  See Maxson, 230 F.3d at 1333.  The Board again observes that the presence of a mere symptom (such as joint pain) alone, absent evidence of a diagnosed medical pathology or other identifiable underlying malady or condition that causes the symptom (such as arthritis), does not qualify as disability for which service connection is available.  See generally Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); vacated in part and remanded on other grounds sub nom., Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  The November 2010 VA examiner determined that there was no evidence of rheumatoid arthritis in either the Veteran's service treatment records or her post-service treatment records.  This examiner also determined that there was no evidence of rheumatoid arthritis on x-rays of multiple joints or on physical examination of the Veteran.  This examiner opined that the Veteran's current complaints of arthralgias were related to her SLE.  And the Board already has found that service connection for SLE is not warranted.

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced arthritis at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, although there is evidence that the Veteran experienced arthralgias (or joint pain) due to her non-service-connected SLE since her service separation, there is no evidence of arthritis at any time during the pendency of this appeal.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which demonstrates that her claimed arthritis is related to active service.  In summary, the Board finds that service connection for arthritis is not warranted.

The Board finally finds that service connection for arthritis is not warranted on a presumptive basis as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309.  There is no competent evidence that the Veteran experienced arthritis during active service or within the first post-service year (i.e., by October 1994) such that service connection for arthritis is warranted on a presumptive basis.  Id.  The VA examiner confirmed in November 2010 that there was no competent evidence of arthritis in the Veteran's service treatment records.  Thus, the Board finds that service connection for arthritis as a chronic disease is not warranted. 

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337; Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  See Caluza, 7 Vet. App. at 498.  

As part of the current VA disability compensation claims, in recent statements and sworn testimony, the Veteran has asserted that her symptoms of SLE and arthritis have been continuous since service.  She asserts that she continued to experience symptoms relating to SLE (fatigue) and arthritis (pain and swelling in multiple joints) after she was discharged from the service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of SLE or arthritis after service separation.  Further, the Board concludes that her assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of SLE and arthritis since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while she now asserts that her disorders began in service, in the more contemporaneous medical history she gave at the service separation examination, she denied any history or complaints of symptoms of SLE or arthritis.  Specifically, the service separation examination report reflects that the Veteran was examined and her extremities were found to be normal clinically.  Her in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to SLE for several years following active service.  The Board emphasizes the multi-year gap between discharge from active service (1993) and initial reported symptoms related to SLE in approximately 2001 (a 9-year gap).  See Maxson, 230 F.3d at 1333; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).  The Board also emphasizes that, although the Veteran complained of arthralgias in September 2003, the post-service treatment records are silent for any complaints of or treatment for arthritis at any time since her service separation (as the VA examiner noted in November 2010).

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including anemia, a gynecological disability, a right hand second degree burn scar, tinea versicolor, residuals of a lumbar spine injury, and residuals of an abdominal mass.  Significantly, during that treatment, when she specifically complained of other problems, she never reported complaints related to SLE or arthritis.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  When the Veteran sought to establish medical care for SLE with VA after service in 2001, she did not report the onset of arthritis symptomatology during or soon after service or even indicate that the symptoms were of longstanding duration.  Her complaints focused instead on her SLE.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Id.

In November 1993, approximately 1 month after her service separation, the Veteran filed 18 separate VA disability compensation claims for service connection for a lumbar spine injury, a burn scar of the right hand, anemia, tinea versicolor, headaches/blurred vision, dizziness/vertigo, a right hand tremor, numbness of the right upper extremity, a cervical spine disability, gum pain, memory loss, breast numbness, total body paralysis, warts, a Caesarean section, right ear hearing loss, an abnormal PAP smear, and for a miscarriage.  She did not claim service connection for SLE or arthritis or make any mention of any relevant symptomatology.  She also did not claim that symptoms of her disorders began in (or soon after) service until she filed her current VA disability compensation claims in June 2002, or almost 9 years after service separation.  Such statements made for VA disability compensation purposes are of lesser probative value than her previous more contemporaneous in-service histories and her previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

During the recent VA compensation claim, the Veteran reported the onset of SLE symptoms to different times (as discussed above).  She has reported to her post-service VA treating clinicians both that she was diagnosed initially as having SLE during service and she was diagnosed initially as having SLE in 2000-2001 or in 2002, several years after her service separation.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds her current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than her previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, and her previous statements made for treatment purposes.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.

Increased Rating Claims

The Veteran contends that both her service-connected gynecological disability and anemia are more disabling than currently evaluated.  As noted in the Introduction, although the Veteran sought an earlier effective date than May 13, 2003, for the 10 percent rating for her service-connected anemia, she essentially has contended that this disability is more disabling than currently evaluated before and after May 13, 2003.  Thus, the issue on appeal is characterized appropriately as an increased rating claim.

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

Anemia

The Veteran's service-connected anemia currently is evaluated as zero percent disabling prior to May 13, 2003, and as 10 percent disabling thereafter under 38 C.F.R. § 4.117, DC 7700 (hypochromic-microcytic and megaloblastic anemia, such as iron-deficiency and pernicious anemia).  See 38 C.F.R. § 4.117, DC 7700 (2011).  A zero percent rating is assigned under DC 7700 for asymptomatic anemia with hemoglobin 10gm/100ml or less.  A minimum 10 percent rating is assigned under DC 7000 for anemia with hemoglobin 10gm/100ml or less with findings such as weakness, easy fatigability, or headaches.  A 30 percent rating is assigned for anemia with hemoglobin 8gm/100ml or less with findings such as weakness, easy fatigability, headaches, lightheadedness, or shortness of breath.  A 70 percent rating is assigned for anemia with hemoglobin 7gm/100ml or less with findings such as dyspnea on exertion, cardiomegaly, tachycardia (100 to 120 beats per minute), or syncope (3 episodes in the last 6 months).  A maximum 100 percent rating is assigned for anemia with hemoglobin 5gm/100ml or less with findings such as high output congestive heart failure or dyspnea at rest.  Id.

The Board finds that the preponderance of the evidence is against the Veteran's claim for a compensable disability rating prior to May 13, 2003, and to a disability rating greater than 10 percent thereafter for anemia.  The competent evidence does not demonstrate that, prior to May 13, 2003, the Veteran's service-connected anemia was manifested by hemoglobin 10gm/100ml or less with findings such as weakness, easy fatigability, or headaches such that a compensable disability rating is warranted for this time period.  Id.  For example, on VA outpatient treatment in July 2001, no relevant complaints were noted.  A history of iron deficiency anemia was reported.  Laboratory results showed hemoglobin of 10.8.  The assessment included anemia.

In June 2002, the Veteran's complaints included fatigue.  Laboratory results showed hemoglobin of 11.3.  The VA clinician stated that the Veteran was anemic and "this is most likely iron deficiency" based on the laboratory results.  

On VA examination in December 2002, the Veteran's complaints included anemia since 1988.  "She reports she has been told it is part of her lupus."  The Veteran could not recall any prior hemoglobin or hematocrit test results "but tells me that since she has been started on Plaquenil, she has been told it is stable."  She reported easy fatigability "and states that just walking from this clinic to her car makes her feel very tired and worn out.  She also has accompanying weakness with this."  She also experienced a constant dull occipital headache which was relieved with Motrin.  She denied any history of frequent infections but reported shortness of breath "with large amounts of activity.  She would not be out breath walking at a leisurely pace from here to her car."  She had experienced left-sided chest pain in the past but not currently.  She had been told that her left-sided chest pain was due to fluid around her heart due to lupus.  She took iron therapy and Plaquenil for her lupus which also helped her anemia.  She reported being lightheaded "most of the time every day and is on no medication for this."  Physical examination showed no swelling of the feet or hands and no pallor of nail beds or mucosal surfaces.  It was noted that the Veteran "has identifiable reasons for the anemia including her lupus" and menorrhagia.  The Veteran had a low hemoglobin at 10.4 and a low hematocrit at 33.2.  The VA examiner stated that she was not sure if the Veteran's anemia was stable although the Veteran reported that it was.  If the Veteran's anemia was stable, then the VA examiner stated that the Veteran "is already on iron treatment for such and it should just be monitored.  Also, her menorrhagia could be contributing and any measures to control this would help the anemia."  The assessment included multifactorial anemia.

On outpatient treatment in February 2003, the Veteran reported that "she is generally well."  The assessment included anemia.

The Board acknowledges that, prior to May 13, 2003, the Veteran reported experiencing easy fatigability and weakness which she attributed to worsening service-connected anemia.  The competent evidence does not support the Veteran's assertions regarding the severity of this disability prior to May 13, 2003.  It shows instead that the Veteran's hemoglobin level remained above 10gm/100ml throughout this time period.  The Board also finds it especially significant that, although the Veteran initially reported easy fatigability and weakness on VA examination in December 2002, the VA examiner stated that the Veteran also had reported that her anemia was stable.  The Veteran subsequently reported in February 2003 (approximately 2 months later) that "she is generally well."  These findings persuasively suggest that, prior to May 13, 2003, the Veteran's service-connected anemia essentially was asymptomatic.  The Board observes that a 10 percent rating under DC 7700 requires hemoglobin of 10mg/100ml or less along with additional findings including weakness, easy fatigability, or headaches.  See 38 C.F.R. § 4.117, DC 7700 (2011).  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, demonstrating that her service-connected anemia worsened prior to May 13, 2003, such that a compensable disability rating is warranted for this time period.  Thus, the Board finds that the criteria for a compensable disability rating prior to May 13, 2003, for the Veteran's service-connected anemia are not met.

The Veteran also is not entitled to a disability rating greater than 10 percent effective May 13, 2003, for her service-connected anemia.  The Veteran testified at her RO hearing in June 2004 that she experienced daily weakness, headaches, fatigue, lightheadedness, shortness of breath, and heart palpitations which she attributed to her service-connected anemia.  See RO hearing transcript dated June 14, 2004, at pp. 1-2.  The competent evidence does not support the Veteran's lay assertions and hearing testimony concerning the severity of her service-connected anemia since May 13, 2003.  It demonstrates instead that, although the Veteran's service-connected anemia initially worsened, resulting in hemoglobin levels less than 10mg/100ml with findings of weakness, easy fatigability, and headaches, this disability subsequently resolved after the Veteran had a hysterectomy.  For example, on VA outpatient treatment in July 2004, the Veteran's complaints included profound iron deficiency anemia and shortness of breath on exertion.  She reported that her menses were heavy, irregular, and lasted 3-9 days.  Laboratory results showed an iron level of 18 and an iron saturation level of 4.  The assessment was profound iron deficiency anemia.  The importance of taking iron 3 times a day was reinforced.  In an addendum to this treatment note, the Chief of Rheumatology at a VA Medical Center stated that the Veteran was profoundly iron deficient and reportedly had heavy menses.  This VA clinician doubted that there was any component of hemolysis.  In a second addendum, a different VA clinician stated that "of greater concern is [the Veteran's] significant iron deficiency anemia."  This clinician noted that "documentation of presence of small white worm" in the Veteran's cecum in a previous pathology report "raises [the] possibility of continued helminthic infestation contributing to current refractory iron deficiency anemia."

The Veteran was hospitalized briefly at a VA Medical Center in March 2005 for uterine artery embolization.  The admitting diagnoses were uterine fibroids and menometrorrhagia and the discharge diagnoses were uterine fibroids, menometrorrhagia, and uterine artery embolization.

In August 2005, no relevant complaints were noted.  Laboratory results showed hemoglobin levels of 7.2gm/100ml (March 2005), 7.5gm/100ml (May 2005), and 8.0gm/100ml (July 2005).  The assessment included iron deficiency anemia with menorrhagia secondary to fibroids.  The Veteran was encouraged to take iron pills.

In November 2005, no relevant complaints were noted.  A history of uterine fibroids with iron deficiency anemia was noted.  It also was noted that the Veteran's laboratory results were "Ok."  The assessment included iron deficiency anemia "despite normal periods - alpha thalasemia?"  The Veteran's case was discussed with a VA pathologist.

In October 2006, the Veteran reported that her menses were "wonderful" and occurred every 30 days for 3 days and were not heavy.  She had not been taking iron pills.  A history of iron deficiency anemia was noted.  The assessment included anemia with no further menorrhagia.

In May 2010, the Veteran reported that "she stopped taking her iron pills last month."  A history of iron deficiency anemia was noted.  Laboratory results showed a hemoglobin level of 11.1 in February 2010.  The assessment included a history of iron deficiency anemia "presumed to be due to heavy menstruation" that improved after uterine fibroid embolization.

In November 2010, the Veteran complained of heavy monthly bleeding which lasted 3-4 days and continuing microcytic anemia consistent with menorrhagia.  A history of anemia associated with uterine fibroids was noted.  The assessment included a long history of large fibroid uterus resulting in menorrhagia "that is somewhat improved after uterine artery embolization but [the Veteran] is still significantly anemic."  The Veteran was advised to consider a hysterectomy.

On VA examination in January 2012, no relevant complaints were noted.  The VA examiner reviewed the Veteran's claims file, including her service treatment records and post-service VA treatment records.  A history of anemia diagnosed in 1988 was noted.  The Veteran reported feeling fatigued since 1988.  She also reported being diagnosed as having iron deficiency anemia "secondary to heavy menses bleeding and other irregular bleeding due to uterine fibroids."  The Veteran had been taking iron pills since 1988 for treatment of this problem.  She recently had a hysterectomy "to resolve this problem."  The Veteran's primary hematologic or lymphatic condition currently was in remission.  The Veteran was not under any current treatment for anemia.  Physical examination showed no findings, signs and symptoms due to a hematologic or lymphatic disorder or treatment for such disorder, no infections attributable to a hematologic or lymphatic disorder, and no other pertinent physical findings.  The Veteran's hemoglobin level was 12.6.  The VA examiner stated that the Veteran's anemia had resolved since her hysterectomy although, until she had a hysterectomy, she "continued to have irregular and heavy bleeding and, therefore, anemia."  

The Board acknowledges the Veteran's lay assertions and hearing testimony that her service-connected anemia is more disabling than currently evaluated effective May 13, 2003.  The Board also acknowledges that the Veteran has received continuing outpatient treatment for her service-connected anemia since May 13, 2003.  The competent evidence does not support the Veteran's assertions concerning the severity of her service-connected anemia since May 13, 2003.  It shows instead that, although the Veteran's hemoglobin level fell below 10mg/100ml in approximately 2005, entitling her to a 10 percent rating under DC 7700, it rose above 10mg/100ml on subsequent laboratory testing.  See 38 C.F.R. § 4.117, DC 7700 (2011).  The Board finds it especially significant that, since the Veteran's hysterectomy in August 2011, she has not experienced any disability due to her service-connected anemia (as the VA examiner found in January 2012).  The January 2012 VA examiner specifically noted that there were no relevant physical findings concerning the Veteran's service-connected anemia and concluded that this disability had been resolved by her hysterectomy.  There is no competent evidence that, since May 13, 2003, the Veteran's service-connected anemia was manifested by hemoglobin 8gm/100ml or less with findings such as weakness, easy fatigability, headaches, lightheadedness, or shortness of breath such that a disability rating greater than 10 percent is warranted under DC 7700.  See 38 C.F.R. § 4.117, DC 7700 (2011).  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, demonstrating her entitlement to a disability rating greater than 10 percent effective May 13, 2003, for her service-connected anemia.  In summary, the Board finds that the criteria for a disability rating greater than 10 percent effective May 13, 2003, for the Veteran's service-connected anemia are not met.  Id.

Gynecological Disability

The Veteran's service-connected gynecological disability currently is evaluated as zero percent disabling by analogy to 38 C.F.R. § 4.116, DC 7699-7614 (other gynecological disability-fallopian tube disease).  See 38 C.F.R. § 4.116, DC 7699-7614 (2011).  Disabilities rated under DC 7614 are evaluated under a General Rating Formula for Disease, Injury, or Adhesions of Female Reproductive Organs (diagnostic codes 7610 through 7615) ("General Rating Formula").  Under the General Rating Formula, a zero percent rating is assigned for gynecological disability with symptoms that do not require continuous treatment.  A minimum 10 percent rating is assigned for gynecological disability with symptoms that require continuous treatment.  A maximum 30 percent rating is assigned for gynecological disability with symptoms not controlled by continuous treatment.  See 38 C.F.R. § 4.116, DC 7610-7615 (2011).

The Board finally finds that the evidence supports assigning a 30 percent rating effective July 19, 2001, and a 10 percent rating effective January 31, 2011, for the Veteran's service-connected gynecological disability.  The Veteran has contended that her service-connected gynecological disability is more disabling than currently evaluated.  The Board agrees.  The competent evidence shows that, effective July 19, 2001, the Veteran's service-connected gynecological disability was manifested by symptoms which were not controlled by continuous treatment.  On VA outpatient treatment on July 19, 2001, the Veteran's complaints included chronic abdominal/pelvic pain, pinpoint tenderness overlying palpable uterine fibroids, dyspareunia, and menorrhagia with 7 days' heavy flow and clotting.  The Veteran had tried taking oral contraceptive pills for 2 years but her gynecological symptoms had been "unresponsive."  She had been trying unsuccessfully to get pregnant with her husband for 1 year.  Her menses occurred every 15-30 days and lasted for 7 days.  Her last pap smear in June 2001 had been within normal limits.  Physical examination showed a soft, non-tender abdomen except for pinpoint tenderness over fibroids, fibroids palpable to umbilicus, normal external genitalia, normal vagina, cervix without erosion or discharge, a 16-week size mobile, firm, and tender uterus, and an adnexa without masses or tenderness.  Pelvic ultrasound showed an 11x13 uterus with multiple large fibroids, the largest measuring 7 centimeters, and a normal adnexa.  The assessment included symptomatic fibroid uterus and dyspareunia.  The Veteran had an abdominal myomectomy.

On VA examination in December 2002, the Veteran's complaints included dyspareunia "with both insertion and with deep intercourse."  She denied any signs or symptoms of vaginal infection, vaginal discharge, odor, or itching.  A history of pelvic inflammatory disease on multiple occasions, myomectomy for fibroids in 2002, internal and external vaginal warts, and sexually transmitted diseases was noted.  She had heavy menses although they were "slightly lighter now" than before her myomectomy.  Her menses occurred approximately every 45 days and lasted for 4 days with occasional clotting.  

Physical examination in December 2002 showed normal external female genitalia with some grayish white discharge, urethra within normal limits, a fishy odor, vaginal mucosa within normal limits with no cystocele or signs of pelvic laxity, a moderate amount of discharge in the cervix with a "white area at approximately 7 o'clock that is lighter than surrounding tissue and some spots of light areas at approximately 11 o'clock but no distinct lesions," only partially visible transition zone, no cervical motion tenderness, a mildly enlarged and non-tender uterus, and no adnexal tenderness or masses.  The impressions included menorrhagia with a history of myomectomy with only slight decrease in bleeding, bacterial vaginosis, and dyspareunia which "could be related to many factors.  She does have an active bacterial vaginosis infection, plus [a] history of fibroids, plus [a] history of pelvic inflammatory disease multiple times that could have caused adhesions."

The Veteran testified at her June 2004 RO hearing that, as a result of her service-connected gynecological disability, she experienced constant pain during sexual intercourse, a constant burning sensation, vaginal odor and discharge, and was on multiple medications.  See RO hearing transcript dated June 14, 2004, at pp. 3-4.

On VA examination in September 2004, the Veteran's complaints included dyspareunia, fibroids (status-post myomectomy), vaginitis, bacterial vaginosis, and salpingitis.  A history of 3 pregnancies and 2 miscarriages was noted.  The Veteran reported "having heavy periods some months and no period other months."  A diagnosis of uterine fibroids in 1987 was noted.  She had 10 fibroids removed in August 2001 "and was told recently that some have grown back."  A history of dyspareunia beginning in 1989 was noted.  "She states she loses her urine while having sex."  She also reported experiencing bacterial vaginosis "frequently."  She denied any bowel or bladder incontinence.  No abnormal pap smears were reported.  Physical examination showed a 12-week size uterus with multiple fibroids, tenderness to palpation of the uterus and fibroids, no visible lesions in the cervix, no palpable adnexal masses or cysts, no adhesions, rectovaginal fistula, or urethrovaginal fistulas, and a normal pap smear and urinalysis.  The VA examiner stated that there was no evidence of salpingitis "now or in her medical record.  Dyspareunia may be due to the tender fibroids and her other diagnosis of recurrent vaginitis due mainly to bacterial vaginosis."  He also opined that the Veteran's "main problem" was her uterine fibroids "which seem to be as large as they were when she had the myomectomies in 1991.  The fibroids are also very tender on palpation."  This examiner also stated that the Veteran's dyspareunia was not related to losing her urine whenever she had sex.  "There is no medical condition known as a weak bladder caused by weak walls in the bladder."  The diagnoses were recurrent 12-week size uterine fibroids and pelvic pain secondary to uterine fibroids.

As noted above, the Veteran was hospitalized briefly at a VA Medical Center in March 2005 for uterine artery embolization.  The admitting diagnoses were uterine fibroids and menometrorrhagia and the discharge diagnoses were uterine fibroids, menometrorrhagia, and uterine artery embolization.

On VA outpatient treatment in August 2005, the Veteran's complaints included vaginal discharge with odor.  She denied any brownish discharge.  She also reported vaginal itching "and has been on multiple antibiotics."  She experienced occasional vaginal bleeding "but much lighter."  Objective examination showed copious amounts of whitish, creamy vaginal discharge and no cervix lesions.  The assessment included candida vulva-vaginitis.

The Veteran testified at her February 2010 Board hearing that, as a result of her service-connected gynecological disability, she experienced recurrent bouts of vaginitis.  See Board hearing transcript dated February 10, 2010, at pp. 26-27.  She also testified that she had experienced dyspareunia since her uterine fibroid surgery.  Id., at pp. 27.

On VA outpatient treatment in November 2010, the Veteran's complaints included burning pain in her vagina "that is more apparent with sexual intercourse," uncontrolled urination with orgasm, and urinary incontinence with coughing and climbing the stairs which required her to wear daily pads.  A history of multiple gynecological problems was noted.  Physical examination showed normal appearing external genitalia, a fairly well-supported urethra, no leakage noted with cough, no lesions on the cervix, a bulky 14-week sized uterus with most of the bulk in the anterior and some mobility, and the adnexa was not easily palpable.  The assessment included a long history of large fibroid uterus resulting in menorrhagia "that is somewhat improved after uterine artery embolization," worsening urinary incontinence at least as likely as not related to pressure from her anterior fibroid on her bladder, and a long history of sexually transmitted diseases and vaginitis from her husband that was "not likely to have any bearing on any of her current symptoms."

The competent evidence supports the Veteran's assertions and Board hearing testimony that her service-connected gynecological disability is more disabling than currently evaluated.  It shows that, effective July 19, 2001, the Veteran was treated frequently for multiple recurrent gynecological problems.  It also shows that, despite being prescribed a variety of medications to treat these problems, the symptomatology attributable to the Veteran's service-connected gynecological disability was not controlled by these medications.  In other words, the Board finds that, effective July 19, 2001, the Veteran's service-connected gynecological disability (variously diagnosed as menorrhagia with a history of myomectomy with only slight decrease in bleeding, bacterial vaginosis, recurrent 12-week size uterine fibroids and pelvic pain secondary to uterine fibroids, and candida vulva-vaginitis) was manifested by symptoms which were not controlled by continuous treatment (i.e., a 30 percent rating under DC 7614).  See 38 C.F.R. § 4.117, DC 7614 (2011).  The Veteran also testified credibly before the Board to the effect that her service-connected gynecological disability was not controlled by continuous treatment during this time period.  Thus, the Board finds that the criteria for a 30 percent rating effective July 19, 2001, for the Veteran's service-connected gynecological disability have been met.

The Veteran also is entitled to a 10 percent rating, and no higher, effective January 31, 2011, for her service-connected gynecological disability.  The competent evidence shows that, in an addendum to the November 2010 VA outpatient treatment note dated on January 31, 2011, a VA clinician stated that the Veteran "has averaged 2 visits a year" with a gynecologist or women's wellness since 2002.  "Many of the visits related to [an] abnormal pap smear and repeating of the pap smear."  She also had been seen several times in 2005 for uterine artery ablation "to treat uterine fibroids and heavy menstrual bleeding."  This VA clinician stated that the Veteran "no longer requires more frequent pap smears that normally recommended for her age group.  She does not require scheduled visits for vaginitis, bacterial vaginosis, salpingitis, or dyspareunia."  This VA clinician also stated that the Veteran "does not require continuous treatment for gynecologic disability."

On VA examination in January 2012, the Veteran's complaints included urinary incontinence since giving birth to a child in 1988.  The VA examiner reviewed the Veteran's claims file, including her service treatment records and post-service VA treatment records.  The Veteran did not require treatment or medications for symptoms related to reproductive tract conditions.  She had not been diagnosed as having any diseases of the vulva, vagina, or cervix.  She had had a hysterectomy in August 2011.  She did not have uterine prolapse, uterine fibroids, enlargement or displacement of the uterus, or any other disease, injuries, adhesions, or other conditions of the uterus.  The Veteran also did not have any disability of the Fallopian tubes.  She had not undergone menopause.  The Veteran experienced stress incontinence which required absorbent material that was changed more than 4 times per day.  No fistula, urine leakage, or endometriosis was present.  The Veteran stated that she was "constantly concerned about leakage [and] urine smell."  She also was "self conscious" about her urinary incontinence.  Physical examination showed cervix within normal limits, no adnexal masses in the uterus, a 20-inch hysterectomy scar in the lower pelvis, and a 15 centimeter scar in the mid abdomen from the umbilicus to the pelvic scar.  The diagnoses were urinary incontinence and uterine fibroids.

The evidence of record suggests that, effective January 31, 2011, the Veteran's service-connected gynecological disability had improved and no longer was manifested by uncontrolled symptoms.  Although the VA clinician specifically opined on January 31, 2011, that the Veteran "does not require continuous treatment" for her service-connected gynecological disability, the Board observes that the Veteran continued to seek treatment for a variety of gynecological problems (diagnosed as urinary incontinence and uterine fibroids) during this time period.  This suggests that the Veteran's service-connected gynecological disability was manifested by symptoms requiring continuous treatment.  The evidence also suggests that the symptomatology attributable to the Veteran's service-connected gynecological disability was controlled following a hysterectomy in August 2011.  Although the Veteran's gynecological symptoms appear to have been controlled by her hysterectomy, the Board notes that she still required continuous treatment for her service-connected gynecological disability effective January 31, 2011.  See 38 C.F.R. § 4.116, DC 7699-7614 (2011).  There is no indication in the competent evidence of record, however, that the Veteran's service-connected gynecological disability was manifested by uncontrolled symptoms, at least effective January 31, 2011, such that a disability rating greater than 10 percent is warranted for this time period.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, demonstrating her entitlement to a disability rating greater than 10 percent effective January 31, 2011, for her service-connected gynecological disability.  In summary, the Board finds that the criteria for a 10 percent rating, and no higher, effective January 31, 2011, for the Veteran's service-connected gynecological disability are met.  Id.

The Board finally finds that consideration of additional staged ratings for the Veteran's service-connected gynecological disability is not warranted.  This is especially true because the Board has assigned higher staged ratings of 30 percent effective July 19, 2001, and 10 percent effective January 31, 2011, for the Veteran's service-connected gynecological disability in this decision.  See Hart, 21 Vet. App. at 505.

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of extraschedular ratings for her service-connected anemia and gynecological disability.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  The Board notes that this decision assigns the maximum 30 percent rating effective July 19, 2001, for the Veteran's service-connected gynecological disability.  See 38 C.F.R. § 4.117, DC 7614 (2011).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the Veteran's service-connected anemia and gynecological disability are not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of these service-connected disabilities.  This is especially true because the 10 percent rating currently assigned for the Veteran's anemia effective May 13, 2003, contemplates symptomatic anemia when the competent evidence shows that this disability was resolved with the Veteran's hysterectomy.  This is also especially true because the 30 percent rating assigned in this decision for the Veteran's service-connected gynecological disability effective July 19, 2001, is maximum disability rating available.  And the 10 percent rating assigned in this decision to the Veteran's service-connected gynecological disability effective January 30, 2011, contemplates symptoms which require continuous treatment.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  The Veteran reported on VA examination in November 2010 that she had stopped working in 1999 due to SLE.  The VA examiner found in January 2012 that the Veteran's service-connected anemia had not impacted her ability to work.  A different VA examiner found in January 2012 that the Veteran's service-connected gynecological disability affected her ability to work in that she was self-conscious about leakage and a urine smell.  The Board acknowledges that the Veteran has been hospitalized briefly for surgical treatment of her service-connected gynecological disability (uterine artery embolization and a hysterectomy).  She has never been hospitalized for treatment of her service-connected anemia.  The Board also notes that an inferred claim for a TDIU has been referred back to the RO/AMC in the Introduction to this decision.  In light of the above, the Board finds that the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to service connection for systemic lupus erythematosus (SLE) is denied.

Entitlement to service connection for arthritis is denied.

Entitlement to a compensable disability rating prior to May 13, 2003, and to a disability rating greater than 10 percent thereafter, for anemia is denied.

Entitlement to a 30 percent rating effective July 19, 2001, and to a 10 percent rating effective January 30, 2011, for a gynecological disability is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


